                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

RICHARD BELL,                             )
                                          )
           Plaintiff,                     )
                                          )
      v.                                  )         Case No. 4:19 CV 1320 RWS
                                          )
GATEWAY BLEND, LLC,                       )
                                          )
           Defendant.                     )

               MEMORANDUM AND ORDER TO SHOW CAUSE

      In light of defendant’s argument that this Court should dismiss plaintiff’s

case based upon a jury finding in Bell v. Carmen Commercial Real Estate Servs.,

Case No. 1:16-cv-01174-JRS-MPB (S.D. Ind. Sept. 26, 2019), a case with post-

trial motions pending and a likely appeal, as well as defendant’s reliance on the

reasoning employed by the district court in Bell v. Davis, Case No. 3: 19-CV-912-

JR, 2019 WL 7372657 (D. Or. Dec. 31, 2019), a decision which is also on appeal,

and mindful of the Court’s obligation “to secure the just, speedy, and inexpensive

determination of every action and proceeding,” Fed. R. Civ. P. 1,

      IT IS HEREBY ORDERED that each party shall show cause in writing

within fourteen (14) days of the date of this Memorandum and Order why this case

should not be stayed pending the disposition of appellate proceedings in the
aforementioned cases. The briefs shall not exceed five pages in length and shall be

confined solely to discussion of a potential stay.




                                        ______________________________
                                        RODNEY W. SIPPEL
                                        UNITED STATES DISTRICT JUDGE
Dated this 6th day of April, 2020.




                                          2
